Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Examiner’s Note
Claims 11, 30, and 38 contain the phrase “amorphous polypropylene.”  The specification does not define what is meant by this phrase.  In Example 1, the specification identifies Vistamaxx 6202 as an amorphous polypropylene; however, ExxonMobil (Vistamaxx 6202 datasheet, dated 01 Jan. 2017) describes this resin as being “primarily composed of isotactic polypropylene with random ethylene distribution.”  The ethylene content of this resin is 15 wt.%.  It is the examiner’s understanding that atactic polypropylene is amorphous, that is, it is not crystalline.  However, it is also the examiner’s understanding that most of the elastomeric polypropylene resins that are 100% polypropylene that are available have low crystallinity, not zero crystallinity.  Therefore, the amorphous polypropylenes of claims 11, 30, and 38 are considered to encompass polypropylene with a low degree of crystallinity and/or some ethylene content.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20, 23-26, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) in view of Collette et al. (“Elastomeric polypropylenes from alumina-supported tetraalkyl group IVB catalysts. 1. Synthesis and properties of high molecular weight stereoblock homopolymers,” Macromolecules, Vol. 22, No. 10, pp. 3851-3858, published 1989, hereinafter Collette) and evidence provided by Lee and Su.
Regarding claims 11, 20, 23-26, and 31-40, Autran teaches an elastomeric film for a stretchable outer cover, the elastomeric film has two skin layers on a core (intermediate) layer, and the outer cover can be rendered stretchable via a mechanical activation process (Abstract and paragraph 37 and Figure 2).  Autran teaches that the core layer is elastomeric and the skin layer(s) is plastoelastic (paragraph 0009), where plastoelastic materials include elastomeric component in the range of 5 to 95 wt.% and 40 to 90 wt.% of the plastoelastic component (paragraph 0041), and suitable elastic materials are elastomeric polypropylenes, synthetic rubbers or thermoplastic elastomers based on multi-block copolymers, such as those comprising rubber elastomeric blocks with styrene blocks (paragraphs 0042-0043).  Autran teaches that plastoelastic/plastic components include polyolefins generally, polyethylene (high density polyethylene, linear low density polyethylene), and polypropylene (homopolymer, random poly(propylene/olefin) copolymer, syndiotactic polypropylene) (paragraphs 0044-0045).  Autran teaches that the core (intermediate) layer includes elastomeric resins, including a blend of elastomeric polypropylene and a styrenic block copolymer (paragraph 0059).  

Autran teaches the use of Vistamaxx 1100 resin as the elastomeric polypropylene in his film (paragraph 0114).
Lee and Su (EP 1864793 A1, published 12 Dec. 2007) discloses that Vistamaxx 1100 is an ethylene-propylene copolymer with 15 wt.% ethylene with a melt flow rate of 4 g/10 min at 230⁰C and a density of 0.862 g/cm3 (paragraph 0036).
Autran teaches the use of elastomeric polypropylene in the core layer of his elastomeric film; however, Autran does not disclose the use of an amorphous polypropylene.
Collette teaches that elastomeric polypropylenes, containing low crystalline content, have thermoplastic elastomeric properties, that is, no plastic yield and elastic recovery (Abstract and page 3854, Polymer Properties section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include amorphous polypropylene as taught by Collette in the core layer in the elastomeric sheet of Autran.  Collette teaches that elastomeric polypropylene nd and 3rd paragraphs and Figure 4 and 5).
It is the examiner’s position that one of ordinary skill in the arts would recognize these properties as being desirable in an elastomeric film.
Autran teaches applying strains of 175 and 200% to his elastomeric film (paragraph 0069), and he teaches the tensile strain at breaking of his films is in the range of 200 to 600% (paragraph 0069), so higher stains, such as the claimed strains of 350% (degree of 3.5) and 450% (degree of 4.5) can be applied to the elastomeric films of Autran.  Further, Autran discloses that the both the skin layers and core layer become microporous upon activation, thereby increasing the breathability of the film (paragraph 0059).  Therefore, it would have been obvious to one of ordinary skill in the art to stretch the film of Autran in view of Collette to a degree, including that presently claimed, to achieve the desired microporosity and breathability depending on the application.
Autran in view of Collette does not disclose the air permeability of his elastomeric film.  However, given that his film has the same three-layer construction with the same layer 
Autran teaches that his elastomeric film can be incorporated into diapers, incontinence briefs, and feminine hygiene garments (paragraph 0017).

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) and further in view of Collette et al. (“Elastomeric polypropylenes from alumina-supported tetraalkyl group IVB catalysts. 1. Synthesis and properties of high molecular weight stereoblock homopolymers,” Macromolecules, Vol. 22, No. 10, pp. 3851-3858, published 1989, hereinafter Collette).
Regarding claims 30 and 41, Autran teaches an elastomeric film for a stretchable outer cover, the elastomeric film has two skin layers on a core (intermediate) layer, and the outer cover can be rendered stretchable via a mechanical activation process (Abstract and paragraph 37 and Figure 2).  Autran teaches that the core layer is elastomeric and the skin layer(s) is plastoelastic (paragraph 0009).  Autran teaches suitable elastic materials are elastomeric 
Autran teaches the use of elastomeric polypropylene in the core layer of his elastomeric film; however, Autran does not disclose the use of an amorphous polypropylene.
Collette teaches that elastomeric polypropylenes, containing low crystalline content, have thermoplastic elastomeric properties, that is, no plastic yield and elastic recovery (Abstract and page 3854, Polymer Properties section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amorphous polypropylene as the core layer in the elastomeric sheet of Autran.  Collette teaches that elastomeric polypropylene (ELPP), comprised of predominately amorphous content, has stress-% elongation behavior similar to styrene-butadiene thermoplastic elastomers (SBS) (page 3854, last paragraph – page 3855, first paragraph and Figure 6).  As a measure of the amorphous content, Collette teaches that the heat of fusion of his elastomeric polypropylene has a heat of fusion of 20 J/g, while typical polypropylene has a heat of fusion of about 100 J/g (page 3856, Figure 10).  Collette teaches that elastomeric polypropylene has no yield and recovers over 200% from the original elongation, for a tensile set of 93%, in its stress-strain curves and shows partial elastic recovery nd and 3rd paragraphs and Figure 4 and 5).
It is the examiner’s position that one of ordinary skill in the arts would recognize these properties as being desirable in an elastomeric film.
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered, but they are not persuasive.  
Applicant amended claim 11 and cancelled claim 22. 
Applicant argues one of ordinary skill in the art would not be motivated to modify the composition of Autran with amorphous polypropylene as taught by Collette, since Autran teaches that the residual crystalline entities function as physical cross-links, which improve physical properties.
With respect to paragraph 0043 of Autran pointed to be applicant, it is noted that is just one example of polypropylene that can be added in Autran and is not required.  Further, even if such crystalline polypropylenes were required, the amorphous polypropylene of Collette is being added to Autran and is not replacing any other polypropylene taught by the reference including those disclosed in paragraph 0043.  As discussed in the Examiner’s Note above, the examiner considers any low ethylene content ethylene-propylene copolymer as an amorphous polypropylene.  Further, applicant and Autran teach the inclusion of Vistamaxx resin as examples of polypropylene in their films.  Zanchin and Leone (“Polyolefin thermoplastic elastomers from polymerization catalysts: Advantages, pitfalls, and future challenges,” 
Further, Collette (same DuPont scientist, US Patent 4,335,225, published 15 Jun. 1982) characterizes atactic polypropylene, which is a truly amorphous polypropylene, as a gummy material of little strength (col. 1, lines 3-34).  Examiner requests that applicant clarify what polymers constitute “amorphous” polypropylene in their claims.
Applicant argues that the claimed combination of features provide stretchable films with unexpectedly superior air permeability which is not taught or suggested by the cited references.
However, Autran in view of Collette teach all the elements of claims 11 and 30.
Further, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific elastomer, one specific non-elastomeric resin, one specific filler at one amount and one size, and a single set of thicknesses for the three layers, whereas the present claims broadly recite any olefin-based elastomer as long as some amorphous polypropylene is present, any non-elastomeric resin, any filler of any size in any amount above 50 wt.%, and any set of thicknesses for the three layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Topolkaraev and Tsai (US Patent 5,968,643, published 19 Oct. 1999) teaches a single-layer microporous film with improved properties in which the film comprises an ethylene-propylene copolymer (5.5% ethylene) with a filler content of 30-65 wt.% and a filler size of less than 5 [Symbol font/0x6D]m.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787